F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                               March 17, 2006
                              TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                Clerk of Court

AARON C.,

            Plaintiff,

and

KAREN PEYTON, formerly known as
Karen Candelaria,
            Plaintiff-Appellant,          Nos. 04-2136 and 05-2032
v.                                     (D.C. No. CIV-01-1294 MV/LAM)
NEW MEXICO HUMAN SERVICES                      (D. New Mex.)
DEPARTMENT; ROBIN DOZIER
OTTEN, individually and as Secretary
Designate of the Human Services
Department; J. BARRY BITZER,
individually and as Deputy-Secretary
of the New Mexico Human Services
Department and as Director of the
Child Support Enforcement Division;
CHILD SUPPORT ENFORCEMENT
DIVISION; THE MEDICAL
ASSISTANCE DIVISION; ROBERT
MARUCA, individually and as
Director of the New Mexico Medical
Assistance Division; THE INCOME
SUPPORT DIVISION; MARISE
MCFADDEN, individually and as
Director of the Income Support
Division,
            Defendants-Appellees.
                           ORDER AND JUDGMENT *


Before HENRY, McKAY, and EBEL, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore

ordered submitted without oral argument.

      Appellant originally commenced this action by filing a pro se complaint on

behalf of her minor children against the New Mexico Human Service Department

and several people in their individual and official capacities, pursuant to 42

U.S.C. §§ 1983, 1985 and 1986. Appellant, after losing her job in July 1995 and

the health insurance coverage it provided, attempted to gather information about

obtaining medical benefits through New Mexico’s state Medicaid program.

Although Appellant received a Medicaid application at this time, she did not

complete it because she believed that by signing the application she would



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
automatically assign her rights and her children’s rights to parental support to the

Human Services Department.

      In August 2001, after one of Appellant’s children was in need of dental

care, Appellant once again looked into obtaining Medicaid benefits. On this

second occasion, Appellant concluded that filing an application would only

require assignment of medical support rights and not child support rights.

Appellant claims that she was misled by employees of state agencies to believe

that federal law required an assignment of her rights to all child and parental

support before she could apply for Medicaid benefits. Further, by failing to

create an application process that did not require the assignment of rights to the

Human Services Department, Appellant alleges that Appellees violated the Social

Security Act as well as her and her children’s rights to equal protection and due

process.

      The district court dismissed some of Appellant’s claims against the Human

Services Department because claims brought against states under these statutes

are barred by the Eleventh Amendment and because the state of New Mexico had

not otherwise consented to suit. Memorandum Opinion and Order, 4 (D.N.M.

May 5, 2004). The district court dismissed Appellant’s claims against individual

state officers on grounds of qualified immunity. The court emphasized that “[t]he

fact that she and her children never received any benefits is traceable not to any


                                         -3-
action or inaction by Defendants, but to her own refusal and failure to complete or

submit any application.” Id. at 6-7. Appellant’s claims for monetary damages

and equitable relief were denied. However, as to her claim for declaratory and

injunctive relief, the district court ordered:

              To ensure that potential Medicaid applicants are not misled by
       the assignment requirement, Defendants will be required to submit a
       copy of the revised application to the Court for approval. The
       application must contain language making explicit the clarification
       Defendants have presented to the Court: that is, with regard to the
       assignment of child support, an applicant is only required to assign to
       the state that portion, if any, of child support that is designated as
       medical support.

Id. at 10.

       The Appellees complied with the court’s order and submitted two revised

Medicaid applications to the court that contained the requested language.

Consequently, on December 29, 2004, the district court issued an order dismissing

Appellant’s claims for declaratory and injunctive relief as moot. In the interim,

on May 19, 2004, Appellant had filed a motion for reconsideration, which the

district court subsequently denied, finding it “not well taken . . . .” Memorandum

Opinion and Order, 1 (D.N.M. Dec. 29, 2004).

       We have carefully reviewed the briefs of Appellant and Appellee, the

district court’s orders, and the record on appeal. We have conducted a de novo

review of the dismissal and reviewed for abuse of discretion the district court’s

denial of Appellant’s motion for reconsideration. For substantially the same

                                           -4-
reasons set forth by the district court in its orders of May 5, 2004, and




December 29, 2004, we AFFIRM the district court’s dismissal of Appellant’s

claims.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -5-